                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Richard J. Lawlar and Shirlene                )
L. Lawlar,                                    )
                                              )       ORDER
               Plaintiffs,                    )
                                              )
       vs.                                    )
                                              )
Hiland Partners Holdings, LLC,                )       Case No. 1:18-cv-231
                                              )
               Defendant.                     )


       On May 31, 2019, plaintiffs filed Motion to Amend Scheduling Order. There being no

objection by defendant, the court GRANTS the motion (Doc. No. 12) and amends the pretrial

deadlines as follows:

       1.      The parties shall have until September 7, 2019, to complete fact discovery and file

               discovery motions.

       2.      Plaintiffs shall have until July 15, 2019, to provide the names of expert witnesses

               and complete reports.

       3.      Defendants shall have until August 15, 2019, to provide the names of rebuttal expert

               witnesses and complete reports.

       4.      The parties shall have until August 23, 2019, to complete discovery depositions of

               expert witnesses.

All other deadlines set in the December 17, 2018, Scheduling Order shall remain in effect.

       IT IS SO ORDERED.

       Dated this 18th day of June, 2019.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
